Title: To George Washington from Adam Stephen, 21 December 1755
From: Stephen, Adam
To: Washington, George



Sir,
⟨Ft⟩ Cumberland [Md.] ⟨De⟩cr 21st 1755

I suppose Majr Lewis informed You that the Valley at the mouth of Pattersons Creek did not extend above 800 yards from hill to hill. I went up to Ashby’s and Saw Mr Boyd pay the men—He sold us some Liquor for our Detachmt as the weather was Cold, and we found that three months pay was due to some of his Men whilst others were paid off to the 4th inst.
I really do not like the mouth of the Creek for our purpose, nor any place in that neighbourhood on the Virginia Side. I imagine you have receivd no Answer from Genl Shirley, because the last advices from him informd he was wt. Johnson at Lake George. Capt. Peachy is dangerously ill, and Several of the

men are in a Bad Way. We lose more Trips and feet for want of Kettles than would pay for them twice over. I am wt. Respect Sir you most Obt huble Servt

Adam Stephen

